



COURT OF APPEAL FOR ONTARIO

CITATION: Froom v. Ontario (Attorney General), 2018 ONCA 627

DATE: 20180710

DOCKET: C65031

Epstein, Lauwers and van Rensburg JJ.A.

BETWEEN

David Froom

Plaintiff (Appellant)

and

Attorney
    General (Ontario),
Ministry of the Attorney General
,

Her Majesty the Queen in Right of Ontario

Defendants (Respondents)

David Froom, appearing in person

Sarah Kromkamp, for the respondents

Heard and released orally: June 29, 2018

On appeal from the
    order of Justice Benjamin T. Glustein of the Superior Court of Justice, dated January
    31, 2018.

REASONS FOR DECISION

[1]

The appellant, David Froom, appeals from the motion judges order
    striking out his statement of claim in this action against the Attorney General
    of Ontario and Her Majesty the Queen in Right of Ontario, (the Crown),
    without leave to amend, arising out of his interactions with certain Crown
    employees during a failed attempt to initiate a private prosecution. Mr. Froom
    claimed damages based on
inter alia
, breach of statute, negligence,
    abuse of process, misfeasance in public office, invasion of privacy and
    harassment.

[2]

The root of Mr. Frooms complaint is that the Crown allegedly instructed
    a court reporter to provide him with a false transcript, and that Crown
    employees refused to assist him with his complaint related to the transcript
    and misrepresented that the transcript was accurate.

[3]

The Crown moved under r. 21 for an order striking the statement of claim
    on the bases that it is obvious the claim could not succeed.

[4]

The motion judge held that claims against the Attorney General could not
    succeed, as the Attorney General is a Minister of the Crown and cannot be held
    vicariously liable for the
tortious
conduct of other Crown servants.
    The motion judge also concluded that the individual claims against the Crown
    had no merit. The motion judge therefore held that it was plain and obvious
    that Mr. Frooms claim disclosed no reasonable cause of action and could not be
    cured by amendment.

[5]

Mr. Froom appeals on a number of bases. We do not accept his arguments.
    The motion judge individually considered and rejected each of Mr. Frooms
    claims. He applied the appropriate test to a motion under r. 21. Mr. Froom has
    identified no error in the motion judges analysis. We see no reason to
    interfere with his conclusions. We also agree with the two points the Crown set
    out in her factum and adopt her language as follows:

77.     At the core of the Appellants Claim is an attempt to
    re-litigate issues that arose in the context of his appeal of the Application
    Judges ruling. This was an application seeking to overturn a decision of a
    Justice of the Peace declining to issue a private information against a lawyer
    defending parties to another proceeding that the Appellant has initiated.

78.     Ultimately, the Appellants concerns about obtaining an
    unedited transcript were addressed pursuant to the order Justice Pardu. To the
    extent that improper judicial editing of the transcript occurred, this could
    have been dealt with by the Appellant as a ground of appeal in his appeal of
    the Application Judges ruling. Instead, he chose to abandon that appeal. More
    than a year later, he commenced this civil action for damages based principally
    on his interactions with the Respondents in the context of his abandoned
    appeal.

[6]

And finally, we note the comments the Crown made at para. 6 of her
    factum as follows:

6.       The Motion Judge correctly held that the CTSP Manual
    does not order court transcriptionists to falsify court documents as alleged.
    To the contrary, it allows them to modify the certification page when there is
    judicial editing of a transcript, to reflect the courts supervising role over
    its records. The Motion Judge found that this is a policy that supports judicial
    independence while ensuring that parties are advised by a transcriptionist of
    discrepancies based on judicial editing. The CTSP Manual and Ministry staffs
    adherence to this policy cannot ground an action in tort against the
    Respondents.

[7]

For these reasons the appeal is dismissed, as is Mr. Frooms request for
    leave to appeal costs. Costs to the Crown in the amount of $5,000, all in, if
    demanded.

Gloria Epstein J.A.

P. Lauwers J.A.

K. van Rensburg J.A.


